                Case: 19-01108        Doc: 23      Filed: 08/25/21      Page: 1 of 23



Dated: August 25, 2021
The following is ORDERED:




                            UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF OKLAHOMA

In re:                                             )
                                                   )
ASHWIN NAMBAKAM,                                   )    Case No. 19-13549-SAH
                                                   )    Chapter 7
                                Debtor.            )
                                                   )
                                                   )
OIL STATES INDUSTRIES, INC.,                       )
                                                   )
                                Plaintiff,         )
v.                                                 )    Adv. No. 19-01108-SAH
                                                   )
ASHWIN NAMBAKAM,                                   )
                                                   )
                                Defendant.         )

             ORDER GRANTING OIL STATES INDUSTRIES, INC.’S MOTION
              FOR SUMMARY JUDGMENT WITH BRIEF IN SUPPORT AND
                 NOTICE OF OPPORTUNITY FOR HEARING [DOC. 18]

         On June 21, 2021, plaintiff Oil States Industries, Inc. (“Oil States”) filed the

Oil States Industries, Inc.’s Motion for Summary Judgment with Brief in Support and

Notice of Opportunity for Hearing [Doc. 18] (the “Motion”). On July 7, 2021, defendant

Ashwin Nambakam (“Debtor”) filed Ashwin Nambakam’s Opposition to Oil States Industries,
               Case: 19-01108       Doc: 23      Filed: 08/25/21     Page: 2 of 23




Inc.’s Motion for Summary Judgment and Request for Hearing [Doc. 19] (the “Objection”).

Oil States subsequently amended the Motion by filing the Oil States Industries, Inc.’s

Amendment to Motion for Summary Judgment [Doc. 18] with Notice of Opportunity for

Hearing [Doc. 20], on July 12, 2021 (the “Amendment”; the Motion as amended by the

Amendment, the “Amended Motion”). On July 26, 2021, Debtor filed Ashwin Nambakam’s

Amended Opposition to Oil States Industries, Inc.’s Motion for Summary Judgment [Doc. 22]

(the “Amended Objection”).

                                        JURISDICTION

       The Court has jurisdiction to hear this action pursuant to 28 U.S.C. § 1334(b), and venue

is proper pursuant to 28 U.S.C. § 1409. Reference to the Court of this matter is proper pursuant

to 28 U.S.C. § 157(a), and this is a core proceeding as contemplated by 28 U.S.C. § 157(b)(2)(I).

Furthermore, Oil States consents to entry of final orders and judgment by the Court in this

adversary proceeding pursuant to Federal Rule of Bankruptcy Procedure 7008. Debtor does not

dispute the Court’s jurisdiction, however, he “does not consent to the entry of a judgment of

nondischargeability of his debts.” [Doc. 5]. Debtor’s baffling position is of no consequence; the

Court unquestionably has jurisdiction to enter a final judgment as to the dischargeability of his

debts. Johnson v. Riebesell (In re Riebesell), 586 F.3d 782, 793 (10th Cir. 2009).

                                       INTRODUCTION

       This adversary proceeding concerns a debt arising from a state court action filed in the

District Court of Oklahoma County, Oklahoma, Case No. CJ-2017-3496 (the “State Court

Action” and the “State Court,” respectively). In the State Court Action, Oil States sought

damages and injunctive relief for the theft of confidential, trade-secret information by former


                                                 2
               Case: 19-01108        Doc: 23     Filed: 08/25/21      Page: 3 of 23




employees, including Debtor. Due to repeated, egregious discovery misconduct, Oil States

obtained a default judgment against Debtor as a sanction, finding him liable on each of Oil

States’ claims, including misappropriation of trade secrets and breach of duty of loyalty. A

bench trial was conducted on remedies, and a judgment was entered against Debtor in favor of

Oil States in the aggregate amount of $563,686.17. Oil States now seeks to have the debt

excepted from Debtor’s discharge pursuant to 11 U.S.C. § 523(a)(4) and (6), relying on issue

preclusion to support its request for summary judgment.

       For the reasons set forth below, Oil States’ Amended Motion is granted.

                              UNDISPUTED MATERIAL FACTS

       “‘Necessary to the effective rebuttal of a summary judgment motion is the non-moving

party's demonstration that genuine issues of fact remain. Non-moving parties raise genuine

issues of material fact by controverting the moving party's factual averments with particularity.’”

American Express Bank v. Mowdy (In re Mowdy), 526 B.R. 63, 73 (Bankr. W.D. Okla. 2015)

(citing Bank of Cushing v. Vaughan (In re Vaughan), 342 B.R. 385 (10th Cir. BAP 2006)). In

opposing a properly supported motion for summary judgment, a party cannot rely on mere

allegations or general denials but must come forward with specific and material facts, established

by probative evidence. Mowdy, 526 B.R. at 73 (citing State Farm Fire and Cas. Co. v. Edie

(In re Edie), 314 B.R. 6, 18 (Bankr. D. Utah 2004)). Debtor’s burden to controvert Oil States’

facts “‘requires more than what was put forth in this case.’” Mowdy, 526 B.R. at 73 (citing

Vaughan, 342 B.R at 385). His choice to provide no affidavit or any other evidentiary materials

to support his denial of Oil States’ statement of undisputed facts, which were properly supported

by the record before the Court, failed to create any disputed material facts.


                                                 3
              Case: 19-01108            Doc: 23   Filed: 08/25/21    Page: 4 of 23




       For purposes of the Amended Motion, the Court finds no genuine dispute exists as to the

following material facts:

1.     On June 20, 2017, Oil States filed the State Court Action. Amended Motion, Exhibit 1.

2.     In the State Court Action, Oil States alleged Debtor and others conspired to steal, and

       stole, vast amounts of confidential, trade-secret information from their employer, Oil

       States Piper Valve (“Piper”), a division of Oil States, to form a competing valve

       company, Legacy Valve Systems, LLC (“Legacy”). Such information included customer

       lists, confidential product cost information, valve drawings, and other technical

       documents detailing Piper’s manufacturing process and quality control measures (the

       “Trade Secrets”). Amended Motion, Exhibit 2.

3.     In the State Court Action, Debtor was always represented by counsel. Amended Motion,

       Exhibits 1, 3, 4, 5, 6, and 7.

4.     On November 19, 2018, Oil States filed a Motion for Sanctions for Defendants’

       Spoliation of Evidence in the State Court Action (the “Sanctions Motion”). In the

       Sanctions Motion, Oil States submitted indisputable evidence that, while employed by

       Oil States, Debtor deliberately stole Oil States’ Trade Secrets and tried to cover up such

       conduct by destroying evidence in violation of his duty to preserve evidence. Oil States

       also presented evidence Debtor destroyed evidence in violation of court orders and knew

       his conduct was wrongful. Amended Motion, Exhibit 8, at 3-7.

5.     On February 19, 2019, the State Court conducted a hearing on the Sanctions Motion, and

       counsel for Debtor appeared at the hearing. During the hearing, the State Court

       specifically found:


                                                  4
            Case: 19-01108        Doc: 23     Filed: 08/25/21     Page: 5 of 23



            Defendants’ failure to comply with the Court’s discovery
            orders, failure to comply with the Court’s Temporary Injunction,
            spoliation of evidence, and perjury were all done willfully,
            maliciously, and in bad faith. Defendants’ conduct suggests an
            intentional attempt to deprive Oil States of documents necessary
            to prove its damages and to interfere with the judicial system.

     Amended Motion, Exhibit 13, p. 6, ¶ 26. The State Court further held, “Defendants

     flagrantly disobeyed multiple Court orders, hid their financial information and

     communications, and wasted Oil States’ and the Court’s time and resources.” Amended

     Motion, Exhibit 13, p. 6, ¶ 28.

6.   Following the hearing, the State Court entered a Journal Entry (“Sanctions Order”)

     finding, among other things: (a) Debtor’s duty to preserve evidence arose no later than

     May 1, 2017; (b) Debtor committed spoliation by destroying evidence after the duty to

     preserve arose; and (c) Debtor violated court orders by destroying evidence. As a

     sanction for his conduct, the State Court awarded Oil States attorney fees and costs of

     $47,563.13 (the “Sanctions Award”). Amended Motion, Exhibit 9.

7.   As the State Court Action progressed, Debtor and his co-defendants continually failed to

     produce necessary discovery despite warnings from the State Court their continued failure

     to produce would result in judgment against them. Their obstinance continued, and the

     State Court ultimately granted default judgment as a sanction for their conduct, finding

     Debtor and his co-defendants liable on each of Oil States’ claims, including

     misappropriation of Trade Secrets under Okla. Stat. tit. 78, § 86(4) and breach of the duty

     of loyalty. Amended Motion, Exhibits 11, 12, and 13 (Journal Entry of Judgment (the

     “Default Judgment”)).



                                              5
              Case: 19-01108        Doc: 23     Filed: 08/25/21      Page: 6 of 23



8.     On March 16, 2020, the State Court conducted a bench trial to determine the remedies to

       be awarded to Oil States per the Default Judgment. To determine the appropriate

       remedies, the State Court heard and considered evidence of Debtor’s conduct. Debtor

       was represented by counsel at the trial on damages. Amended Motion, Exhibits 1, 13

       and 14 (Findings of Fact and Conclusions of Law (the “Findings and Conclusions”)).

9.     On November 9, 2020, the State Court entered its Findings and Conclusions, followed by

       the Final Journal Entry of Judgment entered February 24, 2021 (the “Final Judgment”),

       in the State Court Action. Amended Motion, Exhibits 14 and 15. In both the Findings

       and Conclusions and the Final Judgment, the State Court found Debtor deliberately and

       intentionally caused injury to Oil States,1 and each defendant in the State Court Action,

       including Debtor, was motivated by hatred, spite and ill-will.2 Amended Motion,


       1
         Specifically, the State Court found, while still employed at Oil States, Debtor acquired
confidential information of Oil States and downloaded Oil States’ Trade Secrets during his
employment at Oil States, which information was then used by Legacy to create technical
drawings for Legacy’s benefit. Amended Motion, Exhibit 14, pp. 10-11, ¶¶ 10, 11 and 13.
Debtor then used Oil States’ files to aid Legacy in establishing its business and in creating
technical drawings for Legacy Valve. Amended Motion, Exhibit 14, pp. 11-12, ¶¶ 15 and 16.
Debtor took and used Oil States’ information and drawings even though he knew his actions
were wrongful and, in fact, unlawful. Amended Motion, Exhibit 14, pp. 12, ¶ 20, 14, ¶ 29.a.
and 21, ¶ 51. Debtor knew that his employment relationship with Oil States prohibited him from
using or disclosing Oil States’ technical drawings, and Debtor knew that he was doing something
unlawful in downloading Oil States’ technical drawings for Legacy’s use. Amended Motion,
Exhibit 14, p. 12, ¶ 22. Debtor even formulated lies to tell Oil States regarding Legacy, Debtor’s
resignation, and Legacy’s use of Oil States’ drawings. Amended Motion, Exhibit 14, pp. 13-14,
¶¶ 25, 26, and 27.
       2
        Debtor also committed intentional spoliation by destroying evidence after his duty to
preserve began. Debtor deleted Oil States’ drawings from his computer after forwarding them to
Decker and wiped his phone clean. Debtor further testified falsely in a deposition, stating Legacy
never used Oil States’ drawings and Legacy’s drawings were not created from Oil States’
drawings notwithstanding evidence that Legacy downloaded dozens of Oil States’ drawings and
                                                                                     (continued...)

                                                6
              Case: 19-01108        Doc: 23      Filed: 08/25/21      Page: 7 of 23



       Exhibit 14, pp. 14, ¶ 29, 21, ¶ 51, and 28, ¶ 10, and Exhibit 15, p. 2. The State Court

       entered the Final Judgment against Debtor on Oil States’ claims in the total amount of

       $563,335.17, comprised of actual damages of $182,085.67, punitive damages of

       $333,686.37 (collectively, the “Judgment Debt”) and the $47,563.13 Sanctions Award.

       The Judgment Debt and Sanctions Award are several from judgments awarded against

       other defendants. See Amended Motion, Exhibit 15, p. 3.

10.    On March 26, 2021, Oil States served a copy of the Final Judgment on counsel for

       each defendant, triggering the thirty-day period for an appeal under Okla. Stat. tit. 12,

       § 990A(A). None of the defendants, including Debtor, perfected an appeal. See

       Amended Motion, Exhibits 1 and 16.

11.    The Appendix filed with the Motion constitutes the entire judgment roll from the State

       Court Action. See Burris v. Burris (In re Burris), 591 B.R. 779, 793-94 (Bank. W.D.

       Okla. 2019) (entire judgment roll required to support finding of issue preclusion).

                                          DISCUSSION

       Summary judgment is proper if the movant proves there is no genuine issue of material

fact, and movant is entitled to summary judgment as a matter of law. Thom v. Bristol-Myers

Squibb Co., 353 F.3d 848, 851 (10th Cir. 2003) (citing Fed. R. Civ. P. 56(c)). The movant bears

the burden of demonstrating the absence of disputed material facts warranting summary

judgment. Gough v. Lincoln Cnty. Bd. of Cnty. Comm’rs, 2016 WL 164632, *1 (W.D. Okla.




(...continued)
used them to create its own drawings. Amended Motion, Exhibit 14, Findings of Fact ¶¶ 11-14,
16, 17, 21-22, 24-27, 28, 32, 37, 39, 51, 53, and Conclusions of Law ¶¶ 10 and 15.


                                                 7
               Case: 19-01108        Doc: 23     Filed: 08/25/21      Page: 8 of 23



Jan. 13, 2016) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322-323 (1986)). As a result, the

movant must establish each element of its claim or defense by sufficient, competent evidence to

set forth a prima facie case. Reynolds v. Haskins (In re Git-N-Go, Inc.), 2007 WL 2816215,

at *2 (Bankr. N.D. Okla. Sept. 25, 2007) (citing In re Ribozyme Pharm., Inc., Sec. Litig.,

209 F.Supp.2d 1106, 1111 (D. Colo. 2002)).

       Summary judgment is not a “disfavored procedural shortcut”; on the contrary, it is an

important procedure “designed to secure the just, speedy and inexpensive determination of every

action.” Turkal v. Altamira Condominium Ass’n (In re Turkal) 507 B.R. 342, 346 (Bankr. D.

Kan. 2014) (quoting Celotex, 477 U.S. at 327). Summary judgment is warranted in this

adversary proceeding.

I.     DISCHARGE PROTECTS THE HONEST BUT UNFORTUNATE DEBTOR.

       “[A] central purpose of the [Bankruptcy] Code is to provide a procedure by which certain

insolvent debtors can reorder their affairs, make peace with their creditors, and enjoy ‘a new

opportunity in life with a clear field for future effort, unhampered by the pressure and

discouragement of preexisting debt.’” Grogan v. Garner, 498 U.S. 279, 286 (1991) (quoting

Local Loan Co. v. Hunt, 292 U.S. 234, 244 (1934)). But a completely fresh start is limited to

the “‘honest but unfortunate debtor.’” Grogan, 498 U.S. at 286-87 (quoting Local Loan Co.,

292 U.S. at 244). Section 523(a) reflects Congress’ decision to exclude certain categories of

debts from a debtor's discharge. Burris v. Burris (In re Burris), 598 B.R. 315, 333 (Bankr. W.D.

Okla. 2019) (citing Grogan, 498 U.S. at 287). Many of Section 523(a)’s subsections aim to

prevent the discharge of debts involving a debtor’s unacceptable conduct, such as dishonesty,

fraud, intentional injury, or morally reprehensible conduct. Hoffman v. Anstead (In re Anstead),


                                                 8
               Case: 19-01108        Doc: 23      Filed: 08/25/21      Page: 9 of 23



448 B.R. 202, 207 (Bankr. N.D. Ohio 2011) (citing O'Brien v. Sintobin (In re Sintobin), 253 B.R.

826, 831 (Bankr. N.D. Ohio 2000); Landry v. Dunlop (In re Dunlop), No. 05-1202-JMD, 2006

WL 3827417, at *4 (Bankr. D. N.H. Dec. 27, 2006)).

       Notwithstanding their laudable purpose, the exceptions to discharge under Section 523(a)

must be narrowly construed with doubt being resolved in the debtor’s favor. Cobra Well Testers,

LLC v. Carlson (In re Carlson), 2008 WL 8677441, at *2 (10th Cir. Jan. 23, 2008); Bellco First

Fed. Credit Union v. Kaspar (In re Kaspar), 125 F.3d 1358, 1361 (10th Cir. 1997); Burris,

598 B.R. at 333. The creditor seeking to except a debt from discharge bears the burden of

proving each element of its claim by a preponderance of the evidence. Grogan, 498 U.S. at 286;

Hagmaier v. Cooley (In re Cooley), 551 B.R. 498, 505 (Bankr. W.D. Okla. 2016); Diamond v.

Vickery (In re Vickery), 526 B.R. 872, 880 (D. Colo. 2015) (citing Holaday v. Seay (In re Seay),

215 B.R. 780, 785 (10th Cir. BAP 1997)); Bartley v. Jacobson (In re Jacobson), 485 B.R. 255,

261 (Bankr. D. Kan. 2013) (citing Grogan, 498 U.S. at 286).

       In its Amended Motion, Oil States argues the Judgment Debt and Sanctions Award are

not dischargeable under Section 523(a)(4) and (6). Section 523(a)(4) excepts from a debtor’s

discharge any debt “for fraud or defalcation while acting in a fiduciary capacity, embezzlement,

or larceny” while Section 523(a)(6) excepts from discharge a debt for “willful and malicious

injury by the debtor to another entity or to the property of another entity.”

       Oil States argues the Judgment Debt, based on the Final Judgment, together with the

Sanctions Order and Findings and Conclusions, in the State Court Action conclusively

determined Debtor committed larceny from, and inflicted willful and malicious injury on,

Oil States and, therefore, issue preclusion applies and mandates summary judgment in favor


                                                  9
              Case: 19-01108        Doc: 23      Filed: 08/25/21      Page: 10 of 23



of Oil States and against Debtor. Oil States’ reliance on issue preclusion is supported by the

complete judgment roll from the State Court Action, without which this Court would be unable

to determine if issue preclusion applies. Salazar v. The City of Oklahoma City, 1999 OK 20,

976 P.2d 1056, 1061 (1999) (Oklahoma courts require a party relying on issue preclusion to

“produce - as proof of its terms, effect and validity - the entire judgment roll3 for the case which

culminated in the decision invoked as a bar to relitigation.”).

II.    THE JUDGMENT DEBT PORTION ATTRIBUTABLE TO TRADE SECRET
       MISAPPROPRIATION IS EXCEPTED FROM DISCHARGE UNDER
       SECTION 523(a)(4) AS IT ARISES FROM LARCENY.

       Oil States argues Debtor’s liability for actual and punitive damages resulting from

Trade Secret appropriation arises from larceny and is, therefore, non-dischargeable under

Section 523(a)(4). Nondischargeability under Section 523(a)(4) may rest on proof of

embezzlement or larceny without requiring proof of a fiduciary relationship. See Klemens v.

Wallace (In re Wallace), 840 F.2d 762, 765 (10th Cir. 1988). Such is the case herein as Oil States

never alleges the existence of a fiduciary relationship between Oil States and Debtor.

       A.      Larceny versus Embezzlement.

       Oil States must prove the Judgment Debt arises from embezzlement or larceny by Debtor

within the confines of Section 523(a)(4).



       3
         The judgment roll includes the petition, the process, return, pleadings subsequent thereto,
reports, verdicts, orders, judgments and all material acts and proceedings of the court. Salazar,
976 P.2d at 1061; Genoff Farms, Inc. v. Seven Oaks South, LLC, 249 P.3d 526, 530 (Okla. Ct.
App. 2011) (judgment roll is the same as the record and is made up of the petition, process,
return, the subsequent pleadings, reports, verdicts, orders, judgments and all material acts and
proceedings of the court); Mahmoodjanloo v. Mahmoodjanloo, 160 P.3d 951, 958 n.8 (Okla.
2007).


                                                 10
                Case: 19-01108        Doc: 23     Filed: 08/25/21     Page: 11 of 23



          Embezzlement is the fraudulent appropriation of property by a person to whom such

property has been entrusted or into whose hands it has lawfully come. Bombardier Capital, Inc.

v. Tinkler (In re Tinkler), 311 B.R. 869, 876 (Bankr. D. Colo. 2004) (citing Wallace, 840 F.2d

at 765). The five elements of embezzlement are: (1) entrustment (2) of property (3) of another

(4) that is used or consumed for a purpose other than that for which it is entrusted (5) with

fraudulent intent. Tinkler, 311 B.R. at 876.

          On the other hand, “‘[l]arceny is proven for Section 523(a)(4) purposes if the debtor has

wrongfully and with fraudulent intent taken property from its owner.’” Tinkler, 311 B.R. at 876

(quoting Kaye v. Rose (In re Rose), 934 F.2d 901, 902 (7th Cir. 1991)); Chenaille v. Palilla

(In re Palilla), 493 B.R. 248, 252 (Bankr. D. Colo. 2013). Two elements must be established for

larceny under Section 523(a)(4): (i) fraudulent and wrongful taking away of the property of

another; with (ii) the intent to convert it to the debtor’s use and with the intent to permanently

deprive the plaintiff of such property. Nibbi v. Kilroy (In re Kilroy), 357 B.R. 411, 431 (Bankr.

S.D. Tex. 2006) (quoting Smith v. Hayden (In re Hayden), 248 B.R. 519, 525 (Bankr. N.D. Tex.

2000)).

          Both embezzlement and larceny have similar elements, with the essential difference

being the manner in which property comes into the debtor’s possession. Fleming Mfg. Co., Inc.

v. Keogh (In re Keogh), 509 B.R. 915, 937 (Bankr. E.D. Mo. 2014). With embezzlement, the

debtor initially acquires the property lawfully; in contrast, larceny requires the property originally

come into the debtor’s hands unlawfully. Tinkler, 311 B.R. at 876; Sierra Chemicals, LLC v.

Mosley (In re Mosley), 501 B.R. 736, 745 (Bankr. D. N.M. 2013). Hence, both embezzlement

and larceny are the fraudulent and wrongful taking of another’s property. In this instance,


                                                  11
              Case: 19-01108        Doc: 23      Filed: 08/25/21      Page: 12 of 23



whether the property came into Debtor’s hand lawfully or unlawfully, the end result is the

same – Debtor wrongfully deprived Oil States of its Trade Secrets.

       B.      Issue Preclusion Applies.

       The doctrine of issue preclusion bars relitigation of determinations necessary to the

ultimate outcome of a prior proceeding. Bobby v. Bies, 556 U.S. 825, 834 (2009). Issue

preclusion prevents a party that has lost the battle over an issue in one lawsuit from relitigating

the same issue in another lawsuit. Melnor, Inc. v. Corey (In re Corey), 583 F.3d 1249, 1251

(10th Cir. 2009). Issue preclusion may be invoked to preclude relitigation of factual issues

underlying a determination of dischargeability. Grogan, 498 U.S. at 284 n.11 (“[P]rinciples

of collateral estoppel apply in bankruptcy proceedings.”); Nelson v. Tsamasfyros (In re

Tsamasfyros), 940 F.2d 605, 606 (10th Cir. 1991); Grassmann v. Brown (In re Brown),

570 B.R. 98, 112 (Bankr. W.D. Okla. 2017); C & L Supply, Inc. v. Morrow (In re Morrow),

613 B.R. 786, 805 (Bankr. N.D. Okla. 2020).

       The Full Faith and Credit Statute, 28 U.S.C. § 1738, directs federal courts to look to the

preclusion law of the state in which a judgment is rendered. Cobb v. Lewis (In re Lewis),

271 B.R. 877, 883 (10th Cir. BAP 2002) (citing Marrese v. Am. Acad. of Orthopaedic Surgeons,

470 U.S. 373, 380 (1985)). In Oklahoma, issue preclusion can be invoked where a court has

decided an issue of fact or law necessary to its judgment to prevent the same parties or their

privies from relitigating that issue in a subsequent suit brought upon a different claim.

Oklahoma Dep’t of Public Safety v. McCrady, 2007 OK 39, ¶ 7, 176 P.3d 1194, 1199 (2007);

Miller v. Miller, 1998 OK 24, ¶ 25, 956 P.2d 887, 897 (1998). In other words, it prevents a party




                                                 12
              Case: 19-01108        Doc: 23      Filed: 08/25/21      Page: 13 of 23



that lost the battle over an issue in one lawsuit from relitigating the same issue in another lawsuit.

Corey, 583 F.3d at 1251.

       To establish issue preclusion in Oklahoma, a party must prove four elements: (i) the

party against whom it is being asserted must have been a party to the prior action; (ii) the issue

subject to preclusion was actually adjudicated in the prior case; (iii) the adjudicated issue was

necessary and essential to the outcome of the prior case; and (iv) the party against whom it is

interposed had a full and fair opportunity to litigate the claim or critical issue. Durham v.

McDonald’s Rest. of Okla., Inc., 2011 OK 45, ¶ 5, 256 P.3d 64, 66-67 (2001). A party asserting

issue preclusion cannot succeed unless he proves each of the four elements. Glover Constr. Co.

v. State ex rel. Dep’t of Transp., 2014 OK CIV APP 51, ¶22, 326 P.3d 547, 553 (2014).

       Here, Oil States asserts it is entitled to summary judgment on its Section 523(a)(4) claim

by virtue of the Default Judgment, the Findings and Conclusions, and the Final Judgment

(collectively, the “Judgments”). Oil States labels the conduct giving rise to the Judgments

against Debtor, i.e. misappropriation of Oil States’ Trade Secrets and other confidential

information, as larceny under Section 523(a)(4), which, therefore, precludes Debtor from

relitigating whether a wrongful misappropriation occurred in this forum due to issue preclusion.

       As the party seeking to preclude litigation, Oil States satisfied its burden of proving each

element of issue preclusion. First, Oil States and Debtor were both parties in the State Court

Action from which the Judgments arose. Second and third, the issue of Debtor’s taking of Oil

States’ Trade Secrets was actually litigated and necessarily determined in the State Court Action.

A party seeking to invoke issue preclusion “must show that the issue sought to be precluded was

actually litigated and determined in the prior action . . . and that the determination was essential


                                                 13
              Case: 19-01108        Doc: 23      Filed: 08/25/21     Page: 14 of 23



to the decision in the prior action.” Miller, 956 P.2d at 897. An issue is actually litigated and

necessarily determined only if: (i) it is properly raised in pleadings or otherwise submitted for

determination in a prior action; and (ii) judgment would not have been rendered but for the

determination of that issue. McCrady, 176 P.3d at 1199 (2007) (citing State ex rel. Oklahoma

Bar Ass’n v. Giger, 2004 OK 43, ¶ 13, 93 P.3d 32, 38 (2004)).

       At first glance, Debtor’s liability for misappropriating Oil States’ Trade Secrets does not

appear to have been actually litigated since Debtor’s liability was determined in the Default

Judgment. However, a party may be estopped from requiring the “actually litigated” element of

issue preclusion be met where a default judgment is entered against such party as a sanction or

penalty, as was the case with Debtor. Melnor, Inc. v. Corey (In re Corey), 394 B.R. 519, 527-28

(10th Cir. BAP 2008), aff'd, 583 F.3d 1249 (10th Cir. 2009); Zilm v. Roberts (In re Roberts),

505 B.R. 555, 567-68 (Bankr. N.D. Okla. 2014). The Default Judgment was entered as a

sanction for egregious discovery abuse and repeated failures to comply with State Court orders.4

Since Debtor deliberately obstructed the progress of the State Court Action, he effectively

waived the “actually litigated” element of issue preclusion. The damages awarded by the State

Court were actually litigated in a bench trial conducted on March 16, 2020. Amended Motion,

Exhibits 14 and 15. Debtor never appealed, or sought to vacate, either the Default Judgment or

the Final Judgment. Consequently, the Judgments are final judgments in favor of Oil States and




       4
        The State Court entered the Default Judgment as a sanction for, among other things,
discovery abuses and spoliation of evidence, finding the “sanction of default judgment is
appropriate for failure to obey multiple Court orders compelling discovery.” Amended Motion,
Exhibits 9 and 13.

                                                 14
              Case: 19-01108        Doc: 23     Filed: 08/25/21      Page: 15 of 23



against Debtor in the State Court Action for, among other things, misappropriation of Oil States’

Trade Secrets. Amended Motion, Exhibit 13.

       As to the fourth and final element, at all times Debtor was represented by counsel in the

State Court Action and had a full and fair opportunity to defend and, in fact, actively participated

in defending the claims against him.5 Amended Motion, Exhibits 1 and 14. Thus, the necessary

elements for application of issue preclusion are present.

       C.      Application of Issue Preclusion to the Judgments.

       Labeling Debtor’s actions as an embezzlement or larceny makes little difference6 as

Section 523(a)(4) “‘excepts from discharge debts resulting from the fraudulent appropriation of

another’s property, whether the appropriation was unlawful at the outset . . . or whether the

appropriation took place unlawfully after the property was entrusted to the debtor’s case.’”

Kim v. Sun (In re Sun), 535 B.R. 358, 367 n.18 (10th Cir. BAP 2015) (citing 4 Collier on

Bankruptcy ¶ 523.10[2] at 523–77)). Specific findings of the State Court establishing Debtor’s

wrongful appropriation of Oil States’ Trade Secrets include:

       Debtor was a mechanical engineer employed by Oil States. Amended Motion,
       Exhibit 14, p. 10, ¶ 6.


       5
         Debtor attempts to dispute the effect of the Default Judgment and the Final Judgment in
the State Court Action by claiming he did not have proper representation in the State Court
Action. Amended Objection, p. 1, ¶ 2. Such claim should be addressed to the State Court and
cannot be a basis for attacking the validity or effect of the Default Judgment or Final Judgment in
this Court. In re S-tek I LLC, 625 B.R. 519, 525 (Bankr. D. N.M. 2020) (the “Rooker-Feldman
doctrine precludes the Court from reviewing on the merits, modifying, or setting aside a state
court judgment.”); Bednar v. RCB Bank (In re Bednar), 2019 WL 3928844, at *7 (Bankr. W.D.
Okla. Aug. 20, 2019) (preclusive effect must be given to final state court judgments and orders).
       6
         The Court views this to be a case of embezzlement rather than larceny as Debtor came
into possession of the Trade Secrets lawfully as an employee of Oil States. See Tinkler, 311 B.R.
at 876 (citing Wallace, 840 F.2d at 765).

                                                 15
              Case: 19-01108        Doc: 23     Filed: 08/25/21      Page: 16 of 23




        Debtor acted in concert with Decker, Mueller and Legacy Valve to create Legacy
        and begin its operations with the confidential information and trade secrets of Oil
        States. Amended Motion, Exhibit 14, p. 10, ¶¶ 7-10.

        As an employee of Oil States, Debtor acquired confidential information of Oil
        States. Amended Motion, Exhibit 14, p. 10, ¶ 11.

        Debtor downloaded Oil States’ technical, trade secret information during his
        employment at Oil States, downloading at least 87 files of Oil States’ technical
        drawings for compact manifold ball valves from April 17 - May 7, 2017. These
        drawings were used by Legacy to create technical drawings for Legacy Valve.
        Amended Motion, Exhibit 14, p. 11, ¶ 13.

        Debtor took and used Oil States’ information and drawings to aid Legacy Valve in
        establishing its business even though he knew his actions were wrongful.
        Amended Motion, Exhibit 14, pp. 11-12, ¶¶ 15 and 20.

        Debtor knew that his employment relationship with Oil States prohibited him
        from using or disclosing Oil States’ technical drawings and that downloading such
        drawings for Legacy Valve’s use was unlawful. Amended Motion, Exhibit 14,
        pp. 12, ¶ 22 and 21, ¶ 51.

        Debtor willfully and maliciously conspired to steal Oil States’ Trade Secrets and
        intentionally took such information to compete against and harm Oil States.
        Amended Motion, Exhibit 14, p. 28, ¶ 10.

        Debtor knew his actions were wrongful at the time he took Oil States’ information
        to create a valve to compete with Oil States. Amended Motion, Exhibit 14, p. 12,
        ¶ 22.

        Damages awarded against Debtor for misappropriation of trade secrets:
        $16,122.50 actual loss; $150,720.69 unjust enrichment; and punitive damages of
        $32,245.00 and $301,441.37. Amended Motion, Exhibit 14, p. 35, ¶ A and D.

The State Court’s Findings and Conclusions leave no doubt Debtor wrongfully and fraudulently

appropriated Oil States’ Trade Secrets – he intended to take and use, and did take and use, Oil

States’ Trade Secrets without its consent and in contravention of his employment terms. Simply

put, Debtor “stole the drawings before leaving Oil States.” Amended Motion, Exhibit 14, p. 34,

¶ 31.

                                                16
              Case: 19-01108        Doc: 23     Filed: 08/25/21      Page: 17 of 23



       With each of the underlying requirements for application of issue preclusion having been

established by Oil States, the undisputed facts before this Court mandate entry of summary

judgment on Oil State’s Section 523(a)(4) claim (based on embezzlement). Accordingly, the

portion of the Judgment Debt attributable to Trade Secret misappropriation is excepted from

Debtor’s discharge.7

III.   THE ENTIRE JUDGMENT DEBT IS EXCEPTED FROM DISCHARGE
       PURSUANT TO SECTION 523(A)(6).

       Section 523(a)(6) excepts from discharge any debt “for willful and malicious injury by

the debtor to another entity or to the property of another entity.” To prevail under Section

523(a)(6), a creditor must prove both a willful act and a malicious injury. Panalis v. Moore

(In re Moore), 357 F.3d 1125, 1129 (10th Cir. 2004); First Am. Title Ins. Co. v. Smith (In re

Smith), 618 B.R. 901, 912 (10th Cir. BAP 2020); Reperex, Inc. v. May (In re May), 579 B.R. 568,

593 (Bankr. D. Utah 2017) (citing Moore, 357 F.3d at 1129); Tulsa Spine Hosp., LLC v.

Tucker (In re Tucker), 346 B.R. 844, 853 (Bankr. E.D. Okla. 2006). Thus, an intentional tort is

required, and debts resulting from recklessness or negligence are not within the scope of Section

523(a)(6). Barenberg v. Burton (In re Burton), 2010 WL 3422584, at *6 (10th Cir. BAP Aug. 31,

2010) (citing Kawaauhau v. Geiger, 523 U.S. 57, 64 (1998)).

       For an injury to be willful, there must be a deliberate or intentional injury, not merely a

deliberate or intentional action leading to an injury. Smith, 618 B.R. at 912 (citing Geiger,

523 U.S. 57). This description generally encompasses intentional torts, which require the actor



       7
         The amount of the Judgment Debt attributable to misappropriation of Oil States’ Trade
Secrets totals $467,094.25: $165,859.74 in actual damages and $301,234.51 in punitive
damages. Amended Motion, p. 7.

                                                17
              Case: 19-01108         Doc: 23     Filed: 08/25/21      Page: 18 of 23



intend the consequences of his act and not simply the act itself. Smith, 618 B.R. at 912 (citing

Geiger, 523 U.S. 57). “A willful injury may be established by direct evidence that the debtor

acted with the specific intent to harm a creditor or the creditor’s property, or by indirect

evidence that the debtor desired to cause the injury or believed the injury was substantially

certain to occur.” Smith, 618 B.R. at 912 (citing In re Longley, 235 B.R 651, 657 (10th Cir. BAP

1999)). “The Tenth Circuit applies a subjective standard in determining whether a defendant

desired to cause injury or believed the injury was substantially certain to occur.” Bringhurst,

569 B.R. at 823 (citing Via Christi Reg’l Med. Ctr. v. Englehart (In re Englehart), 2000 WL

1275614, 229 F.3d 1163 (10th Cir. Sept. 8, 2000) (noting the willful and malicious injury

exception focuses on the debtor’s state of mind)); Smith, 618 B.R. at 912.

       For an injury to be malicious, “‘evidence of the debtor’s motives, including any claimed

justification or excuse, must be examined to determine whether the requisite ‘malice’ in addition

to ‘willfulness’ is present.’” Smith, 618 B.R. at 919 (quoting Dorr, Bentley & Pecha, CPA’s,

P.C. v. Pasek (In re Pasek), 983 F.2d 1524, 1527 (10th Cir. 1993)).

               All the surrounding circumstances, including any justification
               or excuse offered by the debtor, are relevant to determine whether
               the debtor acted with a culpable state of mind vis-a-vis the actual
               injury caused the creditor. A willful and malicious injury requires
               more than negligence or recklessness. . . . For an injury to be
               “malicious,” therefore, the debtor’s actions must be wrongful. . . .
               In summary, the totality of the circumstances must be examined to
               determine if a wrongful state of mind was present in [Debtor] when
               he caused injury to [Plaintiff].

Smith, 618 B.R. at 919-20 (citations omitted). “For a debtor’s actions to be malicious, they have

to be intentional, wrongful, and done without justification or excuse.” Bertone v. Wormington

(In re Wormington), 555 B.R. 794, 800 (Bankr. W.D. Okla. 2016) (first citing Fletcher v.


                                                  18
              Case: 19-01108        Doc: 23     Filed: 08/25/21      Page: 19 of 23



Deerman (In re Deerman), 482 B.R. 344, 370 (Bankr. D. N.M. 2012); and then citing Tso v.

Nevarez (In re Nevarez), 415 B.R. 540, 544 (Bankr. D. N.M. 2009) (“‘Malicious’ requires that

an intentional act be ‘performed without justification or excuse.’”)); AVB Bank v. Costigan

(In re Costigan), 2017 WL 6759068, at *5 (Bankr. E.D. Okla. Dec. 29, 2017). “Malice may be

implied where the preponderance of the evidence establishes that the debtor committed acts that

were ‘wrongful and without just cause.’” Costigan, 2017 WL 6759068, at *5 (citing Maxfield v.

Jennings (In re Jennings), 670 F.3d 1329, 1334 (11th Cir. 2012)).

       To establish Debtor’s willful and malicious intent in this adversary proceeding, Oil States

again relies on the Judgments and the doctrine of issue preclusion. As previously highlighted,

the State Court specifically found, “by clear and convincing evidence, [Debtor] willfully and

maliciously conspired to steal Oil States’ trade secrets and confidential business information.”

Amended Motion, Exhibit 14, p. 28, ¶ 10. Further, Debtor took the Trade Secrets in order to

compete with and harm Oil States. Amended Motion, Exhibit 14, pp. 21, ¶ 51 and 28 ¶ 10.

Thus, Debtor deliberately and intentionally stole the Trade Secrets, with the intent to harm Oil

States, and without just excuse or justification within the parameters of Section 523(a)(6).8

       In fact, Debtor’s willful and malicious intent in appropriating Oil States’ Trade Secrets is

further evidenced by the massive conspiratorial cover-up of Debtor’s theft of the Trade Secrets –

Debtor’s resignation from Oil States, deletion of the Trade Secrets from Debtor’s computer and

wiping Debtor’s phone clean, and spoliation of evidence before and during the course of the



       8
        The State Court found nothing reckless or negligent about Debtor’s actions. Debtor’s
repeated claims in the Amended Objection of good or otherwise valid intentions in taking the
Trade Secrets, besides being utterly conclusory and without any support in the record, are belied
by the State Court’s extensive findings, from which Debtor never appealed.

                                                19
              Case: 19-01108       Doc: 23      Filed: 08/25/21     Page: 20 of 23



State Court Action – all in an effort to hide the misappropriation and the willful and malicious

use of Oil States’ Trade Secrets. Amended Motion, Exhibit 14, pp. 13, ¶¶ 25-27, 14, ¶ 29, 15,

¶ 31, 16, ¶ 32, 17, ¶¶ 37-39, and 30 ¶¶ 17-18. The Judgments leave no doubt Debtor

“deliberately and intentionally caused injury to Oil States” and “was motivated by hatred, spite

and ill will.” Amended Motion, Exhibit 15, p. 2.

       As found by the State Court, Debtor willfully and maliciously injured Oil States. Issue

preclusion applies with equal force to Oil States’ Section 523(a)(6) claim, and the Judgment

Debt is excepted from Debtor’s discharge pursuant to Section 523(a)(6).

IV.    THE SANCTIONS JUDGMENT IS EXCEPTED FROM DISCHARGE
       PURSUANT TO SECTION 523(a)(6).

       Oil States also seeks to except the $47,563.13 Sanctions Award entered against Debtor

in the State Court Action from Debtor’s discharge pursuant to Section 523(a)(6). The same

analysis used with respect to the Judgments and application of Section 523(a)(4) and (6) applies

to the Sanctions Award.

       First, Oil States has established the four elements necessary to apply issue preclusion

under Oklahoma law:

       1.      Oil States and Debtor were both parties in the State Court Action.

       2.      The issue of Debtor’s conduct and repeated failure to comply with his discovery
               obligations, and the resulting cost to Oil States of such conduct, was actually
               litigated in the State Court Action.

       3.      Debtor’s culpability in what was labeled the “most egregious abuse of the legal
               system” was necessary and essential to the State Court Action, eventually giving
               rise to entry of the Default Judgment.

       4.      From the record, Debtor had a full and fair opportunity to litigate the sanctions
               issue and to avoid the Sanctions Award by simply complying with the State


                                                20
              Case: 19-01108        Doc: 23      Filed: 08/25/21     Page: 21 of 23



               Court’s orders. Debtor was represented by counsel through the process (in fact,
               the same counsel representing him in this adversary proceeding).

Durham, 256 P.3d at 66-67. Consequently, issue preclusion applies to the Sanctions Award.

       Second, in order to except the Sanctions Award from Debtor’s discharge under Section

523(a)(6), Oil States must establish Debtor’s conduct giving rise thereto was both willful and

malicious. The Sanctions Order contains “particular and specific findings establishing willful

and malicious conduct under [Section] 523(a)(6).” O’Melveny & Myers v. Hopkins (In re

Hopkins), 1999 WL 1243253, at *1 (10th Cir. Oct. 22, 1999). The State Court specifically found

Debtor (and his co-horts) acted “willfully, maliciously, and in bad faith” and intentionally in an

effort to prevent Oil States from obtaining the necessary evidence to prove its claims against,

among others, Debtor. Amended Motion, Exhibit 13, p. 6, ¶ 26. The State Court further found

Debtor “flagrantly disobeyed” State Court Orders, hiding information and communications from

Oil States, and causing Oil States to expend significant time and resources to ferret out the same.

Amended Motion, Exhibit 13, p. 6, ¶ 28. It would be difficult to locate more succinct and direct

fact findings supporting a conclusion Debtor subjectively desired to cause injury to Oil States or

at least believed the injury was substantially certain to occur. Burris, 598 B.R. at 334 (citing

Utah Behavior Serv. Inc. v. Bringhurst (In re Bringhurst), 569 B.R. 814, 823 (Bankr. D. Utah

2017) (citing Via Christi Regional Med. Ctr. v. Englehart (In re Englehart), 229 F.3d 1163, *3

(10th Cir. 2000) (the willful and malicious injury exception focuses on the debtor's state of

mind))); Murphy v. Spencer (In re Spencer), 541 B.R. 750, 758 (Bankr. D. N.M. 2015)).

       The findings of the State Court and the record before this Court are clear – Debtor acted

with the specific intent to cause injury to Oil States (beyond that which it had already caused Oil

States by stealing its Trade Secrets) by destroying evidence and preventing Oil States from

                                                 21
              Case: 19-01108        Doc: 23     Filed: 08/25/21      Page: 22 of 23



discovering the truth and the evidence necessary to establish its claims, and knowingly and

continually violating discovery orders without valid justification or excuse. Moore, 357 F.3d

at 1129; Scarbrough v. Purser (Matter of Scarbrough), 836 F.3d 447, 453-54 (5th Cir. 2016)

(“The record reflects that Scarbrough intentionally concealed evidence when failing to disclose

the Secret Recordings to the court after multiple discovery requests were made, willfully violated

various court orders, and filed frivolous motions before the court; Scarbrough’s ‘scorched earth’

strategy impacted the litigation strategy of Appellees. The record reflects clear and specific

findings as to Scarbrough’s state of mind.”). Consequently, Debtor is barred, by application of

issue preclusion, from arguing he did not willfully and maliciously injure Oil States in destroying

evidence and violating discovery and injunctive orders of the State Court.

       The State Court ordered Debtor to pay Oil States $47,563.13 as sanctions for litigation

misconduct (somewhat of an understatement of the State Court’s actual findings). Amended

Motion, Exhibit 9, p. 5. The State Court found, notwithstanding a duty to preserve evidence,

Debtor, along with others, committed spoliation by destroying evidence after such duty began.

Amended Motion, Exhibit 9, p. 2. Further, Debtor, and others, violated the State Court’s

temporary restraining order by destroying evidence after its entry. The State Court (Honorable

Trevor Pemberton) characterized the conduct of Debtor and his cohorts as “‘perhaps the most

egregious abuse of the legal system’ he had ever seen.” Amended Motion, Exhibit 13, pp. 1-2,

¶ 2 and Exhibit 14, p. 29.

       For the reasons set forth above, the Court similarly concludes Debtor’s litigation

misconduct and discovery abuses were willful and malicious and an important cog in the wheel

of Debtor’s (and the other defendants in the State Court Action) grand scheme to misappropriate


                                                 22
              Case: 19-01108         Doc: 23       Filed: 08/25/21     Page: 23 of 23



Oil States’ Trade Secrets and harm Oil States. The discovery and litigation misconduct was

intended to injure Oil States by preventing, or at least significantly hindering, its investigation

into the misappropriation of its Trade Secrets and causing the expenditure of significant time and

resources by Oil States to uncover the facts. Such misconduct can never be condoned much less

excused or justified.

       Accordingly, the Sanctions Award is excepted from Debtor’s discharge pursuant to

Section 523(a)(6).

                                          CONCLUSION

       For the reasons set forth above, (i) the Motion is granted, (ii) the Judgment Debt

attributable to Trade Secret misappropriation is excepted from Debtor’s discharge pursuant to

Section 523(a)(4), and the entire Judgment Debt and Sanctions Award are excepted from

Debtor’s discharge pursuant to Section 523(a)(6).

       IT IS SO ORDERED.

                                               #   #    #




                                                   23
